DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2020 and 07/23/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“detection module”, “segmentation module”, and “land road boundary detection module” in claim 1

“detection unit”, “classification task unit”, “instance segmentation task unit”, “distance value regression task unit”, and “tracking task unit” in claim 2 (some units are further defined functionally in subsequent claims dependent on claim 2)

“segmentation unit” and “don’t care processing unit” in claim 10 (some units are further defined functionally in subsequent claims dependent on claim 10)

“free instance segmentation unit” and “B-spline detection unit” in claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 2 of the claim recites detecting “objects” and line 3 refers to “each of the objects”, but then line 4 refers to “the object”. It is unclear which of the plural objects previously recited the singular object of line 4 is supposed to refer to. A similar issue occurs with lines 5 and 8 referring to “the bounding box” when there should be plural bounding boxes for each of the plural objects. Dependent claims 2-13 either further these issues or do not correct them and are similarly rejected. 

Further regarding claim 7, line 4 of the claim recites learning about “each network”. However, no network has been previously defined leading to confusion about what “each network” is referring to.

claim 12¸ the claim recites “a pixel-wise class” and “an instance output” that is found with an instance deep learning network. However, it is unclear what “pixel-wise class” and “instance output” refer to. Neither seem to be terms of art, the Specification does not make it clear what either means, and Figure 8 does not clearly show what they are. The second clause of the claim does not alleviate this issue. While B-splines are well known for smoothing out and modeling detected lane or road shapes (see for example Mei et al, U.S. Publication No. 2020/0242373 paragraph [0063]) it is unclear from the claim language and the Specification how a B-spline would be detected and it is further unclear how the “pixel-wise class” and “instance output” would be used for such a detection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al, U.S. Publication No. 2019/0095722.

Regarding claim 1, Kang teaches a class labeling system for autonomous driving (see Kang Figure 19 and paragraph [0069]), comprising: 

a detection module (see Figure 19, processor 1930 connected to memory 1940. As indicted above, this limitation invokes 112(f). When looking to the Specification of the published application, paragraph [0043] gives corresponding structure as microprocessors being controlled by software, which a processor connected to a memory is a functional equivalent) configured to detect objects for autonomous driving from an image captured by a camera (see Figure 19, image sensor 1910 and paragraph [0073]) to generate a bounding box for each of the objects and detect property information about the object (see paragraph [0080]); 

a segmentation module (see Figure 19, processor 1930 connected to memory 1940. As indicted above, this limitation invokes 112(f). When looking to the Specification of the published application, paragraph [0043] gives corresponding structure as microprocessors being controlled by software, which a processor connected to a memory is a functional equivalent) configured to determine classes for each pixel of the bounding box detected by the detection module and process at least one of the classes as don't care (see paragraphs [0168]-[0169]); and 

(see Figure 19, processor 1930 connected to memory 1940. As indicted above, this limitation invokes 112(f). When looking to the Specification of the published application, paragraph [0043] gives corresponding structure as microprocessors being controlled by software, which a processor connected to a memory is a functional equivalent) configured to detect at least one of lane and road boundaries using the bounding box detected by the detection module (see paragraphs [0170]-[0171]).

Regarding claim 10, Kang teaches all the limitations of claim 1, and further teaches wherein the segmentation module comprises: 

a segmentation unit (see Kang Figure 19, processor 1930 connected to memory 1940. As indicted above, this limitation invokes 112(f). When looking to the Specification of the published application, paragraph [0043] gives corresponding structure as microprocessors being controlled by software, which a processor connected to a memory is a functional equivalent) configured to determine the classes of each pixel of the image captured by the camera (see Kang paragraph [0030] which indicates that only pixels corresponding to road markings are extracted, thereby making the ones not extracted labeled as “not a road marking. The extracted road markings are then classified as lines or road signs) ; and 

(see Kang Figure 19, processor 1930 connected to memory 1940. As indicted above, this limitation invokes 112(f). When looking to the Specification of the published application, paragraph [0043] gives corresponding structure as microprocessors being controlled by software, which a processor connected to a memory is a functional equivalent) configured to process at least one of the classes determined by the segmentation unit as don't care (see Kang paragraph [0030]).

Allowable Subject Matter
Claims 2-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Although no art is used against claim 12, this is not an indication that claim is allowable. See MPEP 2173.06, section II, second paragraph, last 3 sentences. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637